           Case 1:20-cv-02089-VEC Document 13 Filed 05/21/20 Page 1 of 2


                                                                    USDC SDNY
                                                                    DOCUMENT
UNITED STATES DISTRICT COURT
                                                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                    DOC #:
 -------------------------------------------------------------- X   DATE FILED: 5/21/2020
 WUHU CHANGJIA INVESTMENT FUND, LLP, :
 a People’s Republic of China limited liability                 :
 partnership,                                                   :
                                                                :       20-CV-2089 (VEC)
                                              Plaintiff,        :
                                                                :           ORDER
                            -against-                           :
                                                                :
 CENTRISYS CAPITAL, INC.,                                       :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff filed a Complaint on March 9, 2020 (Dkt. 1);

        WHEREAS Defendant filed a motion to dismiss the Complaint on April 29, 2020 (Dkt.

11);

        WHEREAS Plaintiff filed an Amended Complaint on May 20, 2020 (Dkt. 12);

        IT IS HEREBY ORDERED THAT:

    1. Defendant’s motion to dismiss the Complaint is dismissed as moot.

    2. No later than June 19, 2020 Defendant must answer or move against Plaintiff’s Amended

        Complaint. If Defendant moves to dismiss the Amended Complaint, Plaintiff’s

        opposition is due July 3, 2020. Defendant’s reply is due July 13, 2020.

    3. Upon a joint request by the parties, the Court will enter a referral to Magistrate Judge

        Freeman for a settlement conference.

    The Clerk of Court is respectfully directed to close the open motion at docket entry 11.
       Case 1:20-cv-02089-VEC Document 13 Filed 05/21/20 Page 2 of 2



SO ORDERED.
                                         _________________________________
Date: May 21, 2020                       VALERIE CAPRONI
      New York, New York                 United States District Judge




                                     2
